United States Court of Appeals
                        For the First Circuit

Nos. 05-2125, 05-2228

                    UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                           JAMIE EDELKIND,

                        Defendant, Appellant.


                               ERRATA

     The opinion of this court issued on October 31, 2006, is
amended as follows:

     On page 8, lines 12-13, replace the phrase:

"stating that 'Lehman Brothers but not Fairmont was a financial
institution.'"

with the phrase:

"stating that 'Fairmont is not a financial institution but Lehman
Brothers, to which it sold the note, is.'"